UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1657



ROBERT WHITEHEAD,

                                              Plaintiff - Appellant,

          versus


JOHN VAN LLOYD, Attorney at Law; BARR, WARNER,
LLOYD & HENIFIN LAW FIRM, in their official
and individual capacity,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-03-3637-9)


Submitted:   November 18, 2004          Decided:     November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Whitehead, Appellant Pro Se. Robert Gerald Chambers, Jr.,
TURNER, PADGET, GRAHAM & LANEY, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert   Whitehead   appeals   the   district   court’s   order

accepting the report and recommendation of the magistrate judge and

denying relief on his tort action in which he alleged legal

malpractice.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Whitehead v. Lloyd, No. CA-03-3637-9 (D.S.C. Apr. 20,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -